DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on January 12, 2022 in which claims 1-8 are presented for examination; of which, claims 1-8 were amended.

Allowable Subject Matter
Claims 1-8 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention is related to a data processing system and Extract Load and Transform (ETL) process for moving and retrieving between at least one source node/device and at least one target node/device in a network environment. The closest prior art of record, Oshlag et al. US Publication No. 2014/0173401 and Matheson et al. US Publication No. 2014/0164895, disclose similar methodology. However, the closest prior art of record, Oshlag et al. US Publication No. 2014/0173401 and Matheson et al. US Publication No. 2014/0164895, failed to show “process for moving and retrieving data between at least one source node and at least one target node in a network environment, said process comprising: retrieving at least one metadata definition and at least one declarative instruction from an import template spreadsheet file by a data interpreter in order to pull or receive a data element from at least one source node in a network environment; retrieving at least one metadata definition and at least one declarative instruction from a transform template spreadsheet file by a data interpreter in order to covert, cleanse, validate, augment, operate, aggregate, compute, transpose, or collate the data element into transformed data; and retrieving at least one metadata definition and at least one declarative instruction from an export template spreadsheet file by a data interpreter for pushing, filtering, or sorting the transformed data into at least one target node in the network environment.” These claimed features being present in independent claim 1 and in conjunction with all the other claimed limitations render claim 1 allowable over the prior art of record.

As per claims 2-8, these claims are at least allowable for their dependencies, directly or indirectly, on the allowable claim 1. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
May 02, 2022